DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s request of Continued Examination (RCE) filed on 06/02/2022 on amendments/arguments filed on 05/02/2022. Claims 1, 6, 15 and 18 have been canceled. Currently, claims 1-20 are pending for consideration.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 1, 15 and 18 have been considered but are moot in view of the new ground(s) of rejection with further clarifications.

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20110133560 A1) in view of Kostakis et al. (US 10812664 B2).
Consider claim 1, Yamashita discloses a power supply system comprising: a first power supply installed in a rack; a plurality of second power supplies, each second power supply in the plurality of second power supplies configured to be installed in a rack shelf next to the first power supply installed in the rack shelf, wherein a plurality of busbar extensions separately couples each of the plurality of second power supplies to the first power supply, wherein each busbar extension in the plurality of busbar extensions is an additional busbar to a busbar that couples components on the first power supply to one another, wherein each of the plurality of second power supplies is configured to receive a first power signal from the first power supply and provide a second power signal to a respective electronic element of a plurality of electronic elements (read as a server case 21 with power supply system in a rack configuration as shown in figure 5, comprising the uninterruptible power supply 10  in the rack, a plurality of DC/DC converters 24 configured to be installed in the rack configuration next to the uninterruptible power supply 10 installed in the rack configuration, wherein a plurality power line extensions separately couples each of the plurality of DC/DC converters 24 to the uninterruptible power supply 10 (see the power lines from the power supply 10 to the DC/DC converters 24), wherein each power lines in the plurality of  power lines from the power supply 10 to the DC/DC converters 24 is an additional power line to a power bus line that couples component 4 to component 5 in the uninterruptible power supply 10, wherein each of the plurality of DC/DC converters 24  is configured to receive a first power signal from the uninterruptible power supply 10 and provide a second power signal to a respective electronic element of a plurality of electronic elements, figure 5, par [0037]-[0041]).
However, Yamashita discloses the claimed invention above but does not specifically disclose wherein the electronic element is a radio and the plurality of electronic elements are a plurality of radios, wherein the radio is located outside the power supply case.
Nonetheless, Kostakis discloses a power supplying system 220 for supplying power to a plurality of outside remote radio heads (RRHs), wherein power supply system 202 comprising at least a first power supply (i.e. DCPS 102) supplies power to a plurality of DC-DC converters 210, each of plurality of DC-DC converters 210 supplies power to a respective outside remote radio heads (1, 2, 3) as shown in figure 3A, col. 4 with line 62 to col. 5 with line 49.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kostakis into the teachings of Yamashita for the purpose of creating a compact power transmission system for powering remote radio heads (RRHs) installed on the top of a cellular tower (col.1 with lines 22-31 of Kostakis).
Consider claim 6, as applied to claim 1 above, Yamashita, as modified by Kostakis, discloses wherein the at least first inputs to each of the plurality of second power supplies are ganged together by a removable bar, and wherein removal of the bar results in each of the second power supplies being independently electrically coupled to the first power supply (read as the DC-DC converter 24 plugged  in the rack, wherein a connection of the pluggable unit makes the DC-DC converter removal from the rack (it depends on force applied to method used for removal), figure 5, par [0037]-[0041]).
Consider claim 7, as applied to claim 1 above, Yamashita, as modified by Kostakis, discloses the claimed invention above but does not specifically disclose wherein each second power supply comprises a surge protection device or overvoltage protection device.
Nonetheless, Kostakis further disclose switch (i.e. 253E) for the DC/DC converters to preventing surge current from passing through inputs (256) of converter modules (250) figure 5B, col. 7 with lines 1-15; and DC-DC converter 210 also keeps voltage 224 below a maximum operating voltage that could cause RRH 122 to shut down, col. 5 with lines 34-36.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Kostakis into the teachings of Yamashita, as modified by Kostakis, for the purpose of protecting the power supply system.
Consider claim 8, as applied to claim 7 above, Yamashita, as modified by Kostakis, discloses wherein each surge protection device or overvoltage protection device is configured to protect a component within the respective second power supply from an overvoltage on an output from the second power supply (read as switch (i.e. 253E) for the DC/DC converters to preventing surge current from passing through inputs (256) of converter modules (250), figure 5B, col. 7 with lines 1-15; and DC-DC converter 210 also keeps voltage 224 below a maximum operating voltage that could cause RRH 122 to shut down, col. 5 with lines 34-36. of Kostakis).
Consider claim 12, as applied to claim 1 above, Yamashita, as modified by Kostakis, discloses the claimed invention above but does not specifically disclose wherein each of the plurality of second power supplies is configured to adjust a voltage level of the second power signal such that a voltage at a radio end of a cabling connection between the second power supply and the respective remote radio head is substantially constant notwithstanding variation in a current level of the second power signal.
Nonetheless, Kostakis further disclose DC to DC converter will dynamically convert the output voltage of DCPS 103 from −53.5 Vdc to an appropriate voltage level that will compensate the voltage drop on DC cable 132 and maintain a constant voltage level at the input of RRH 122 at the tower top, col. 3 with lines 8-16.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Kostakis into the teachings of Yamashita, as modified by Kostakis, for the purpose of protecting the system.
Consider claim 13, as applied to claim 1 above, Yamashita, as modified by Kostakis, discloses the claimed invention above but does not specifically disclose an input breaker electrically coupled between the first power supply and the plurality of second power supplies.
Nonetheless, Kostakis further disclose switch (i.e. 253E) for the DC/DC converters to preventing surge current from passing through inputs (256) of converter modules (250) figure 5B, col. 7 with lines 1-15; and DC-DC converter 210 also keeps voltage 224 below a maximum operating voltage that could cause RRH 122 to shut down, col. 5 with lines 34-36.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Kostakis into the teachings of Yamashita, as modified by Kostakis, for the purpose of protecting the power supply system.
Consider claim 15, Kostakis discloses Yamashita discloses a power supply system comprising: a first power supply installed in a rack; a plurality of second power supplies, each second power supply in the plurality of second power supplies configured to be installed in a rack shelf next to the first power supply installed in the rack shelf, wherein a plurality of busbar extensions separately couples each of the plurality of second power supplies to the first power supply, wherein each busbar extension in the plurality of busbar extensions is an additional busbar to a busbar that couples components on the first power supply to one another, wherein each of the plurality of second power supplies is configured to receive a first power signal from the first power supply and provide a second power signal to a respective electronic element of a plurality of electronic element; wherein at least first inputs to each of the plurality of second power supplies are ganged together (read as a server case 21 with power supply system in a rack configuration as shown in figure 5, comprising the uninterruptible power supply 10  in the rack, a plurality of DC/DC converters 24 configured to be installed in the rack configuration next to the uninterruptible power supply 10 installed in the rack configuration, wherein a plurality power line extensions separately couples each of the plurality of DC/DC converters 24 to the uninterruptible power supply 10 (see the power lines from the power supply 10 to the DC/DC converters 24), wherein each power lines in the plurality of  power lines from the power supply 10 to the DC/DC converters 24 is an additional power line to a power bus line that couples component 4 to component 5 in the uninterruptible power supply 10, wherein each of the plurality of DC/DC converters 24  is configured to receive a first power signal from the uninterruptible power supply 10 and provide a second power signal to a respective electronic element of a plurality of electronic elements, wherein the wherein at least first inputs to each of the plurality of DC/DC converters 24 are ganged together by output of the uninterruptible power supply 10, figure 5, par [0037]-[0041]).
However, Yamashita discloses the claimed invention above but does not specifically disclose wherein power supply system is for a telecommunication system, wherein the electronic element is a radio and the plurality of electronic elements are a plurality of radios outside the rack case.
Nonetheless, Kostakis discloses a power supplying system 220 for supplying power to a plurality of outside remote radio heads (RRHs), wherein power supply system 202 comprising at least a first power supply (i.e. DCPS 102) supplies power to a plurality of DC-DC converters 210, each of plurality of DC-DC converters 210 supplies power to a respective outside remote radio heads (1, 2, 3) as shown in figure 3A, col. 4 with line 62 to col. 5 with line 49.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kostakis into the teachings of Yamashita for the purpose of creating a compact power transmission system for powering remote radio heads (RRHs) installed on the top of a cellular tower (col.1 with lines 22-31 of Kostakis).
Consider claim 16, as applied to claim 15 above, Yamashita, as modified by Kostakis, discloses the claimed invention above but does not specifically disclose a plurality of output breakers, wherein each output breaker is electrically coupled between a respective second power supply of the plurality of second power supplies and the respective remote radio head.
Nonetheless, Kostakis further disclose switch (i.e. 253E) for the DC/DC converters to preventing surge current from passing through inputs (256) of converter modules (250) figure 5B, col. 7 with lines 1-15; and DC-DC converter 210 also keeps voltage 224 below a maximum operating voltage that could cause RRH 122 to shut down, col. 5 with lines 34-36.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Kostakis into the teachings of Yamashita, as modified by Kostakis, for the purpose of protecting the power supply system.
Consider claim 17, as applied to claim 16 above Yamashita, as modified by Kostakis, discloses wherein the output breakers are each controlled by a respective toggle or switch located on a front panel of the rack shelf (read as switch (i.e. 253E) for the DC/DC converters to preventing surge current from passing through inputs (256) of converter modules (250) figure 5B, col. 7 with lines 1-15; and DC-DC converter 210 also keeps voltage 224 below a maximum operating voltage that could cause RRH 122 to shut down, col. 5 with lines 34-36 of Kostakis).

Consider claim 18, Yamashita discloses a power supply system comprising: a plurality of second power supplies, each second power supply in the plurality of second power supplies configured to be installed in a rack shelf next to a first power supply installed in the rack shelf, wherein a busbar extension couples the plurality of second power supplies to the first power supply, wherein the busbar extension is an additional busbar to a busbar that couples components on the first power supply to one another, wherein each of the plurality of second power supplies is configured to receive a first power signal from the first power supply and provide a second power signal to a respective electronic elements from a plurality of electronic elements; and a removable bar configured to gang together an input to each of the plurality of second power supplies (read as a server case 21 with power supply system in a rack configuration as shown in figure 5, comprising the uninterruptible power supply 10  in the rack, a plurality of DC/DC converters 24 configured to be installed in the rack configuration next to the uninterruptible power supply 10 installed in the rack configuration, wherein a plurality power line extensions separately couples each of the plurality of DC/DC converters 24 to the uninterruptible power supply 10 (see the power lines from the power supply 10 to the DC/DC converters 24), wherein each power lines in the plurality of  power lines from the power supply 10 to the DC/DC converters 24 is an additional power line to a power bus line that couples component 4 to component 5 in the uninterruptible power supply 10, wherein each of the plurality of DC/DC converters 24  is configured to receive a first power signal from the uninterruptible power supply 10 and provide a second power signal to a respective electronic element of a plurality of electronic elements, figure 5, par [0037]-[0041]).
However, Yamashita discloses the claimed invention above but does not specifically disclose wherein the electronic element is a radio and the plurality of electronic elements are a plurality of radios.
Nonetheless, Kostakis discloses a power supplying system 220 for supplying power to a plurality of outside remote radio heads (RRHs), wherein power supply system 202 comprising at least a first power supply (i.e. DCPS 102) supplies power to a plurality of DC-DC converters 210, each of plurality of DC-DC converters 210 supplies power to a respective outside remote radio heads (1, 2, 3) as shown in figure 3A, col. 4 with line 62 to col. 5 with line 49.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kostakis into the teachings of Yamashita for the purpose of creating a compact power transmission system for powering remote radio heads (RRHs) installed on the top of a cellular tower (col.1 with lines 22-31 of Kostakis).
Consider claim 19, as applied to claim 18 above, Yamashita, as modified by Kostakis, discloses wherein the inputs to each of the plurality of second power supplies are provided on a front surface of a panel on the rack shelf (read as the external connector from DC/DC converter to cable 214, figure 3A, col. 4 with line 62 to col. 5 with line 49 of Kostakis).
Consider claim 20, as applied to claim 19 above, Yamashita, as modified by Kostakis, discloses wherein outputs from each second power supply are also provided on the front surface of the panel on the rack shelf (read as the external connector from DC/DC converter to cable 214, figure 3A, col. 4 with line 62 to col. 5 with line 49 of Kostakis).
Claims 2-5, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20110133560 A1) in view of Kostakis et al. (US 10812664 B2), and in further view of Martinez Sanchez et al. (U.S. PGPub 20140204496 A1).	
Consider claim 2, as applied to claim 1 above, Yamashita, as modified by Kostakis, discloses the claimed invention above and wherein the one or more second power supplies comprises a plurality of second power supplies but does not specifically disclose the power supply system further comprising a module having a housing that comprises the second power supplies, wherein the module is configured to be installed in a rack.
Nonetheless, in related art, Martinez Sanchez discloses a similar power supply system comprising at least on surge protector housing mounted in the equipment rack (see claim 11).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Kostakis, which modified by Yamashita, for the purpose of securely housing the power supply system element for protection.
Consider claims 3 and 4, as applied to claim 2 above, Yamashita, as modified by Kostakis and Martinez Sanchez, discloses the claimed invention above but does not specifically disclose wherein the module further comprises a plurality of output breakers, with ones of the plurality of output breakers electrically coupled between each second power supply and the respective remote radio head as in claim 3, and wherein the output breakers are each controlled by a respective toggle or switch located on a front panel of the rack shelf as in claim 4.
Nonetheless, Kostakis further disclose switch (i.e. 253E) for the DC/DC converters to preventing surge current from passing through inputs (256) of converter modules (250) figure 5B, col. 7 with lines 1-15; and DC-DC converter 210 also keeps voltage 224 below a maximum operating voltage that could cause RRH 122 to shut down, col. 5 with lines 34-36.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Kostakis into the teachings of Yamashita, as modified by Kostakis and Martinez Sanchez, for the purpose of protecting the power supply system.
Consider claim 5, as applied to claim 3 above, Yamashita, as modified by Kostakis and Martinez Sanchez, discloses wherein the output breakers are controlled by a controller configured to receive input via an input located on a front panel of the rack shelf  (read as the external connector from DC/DC converter to cable 214, figure 3A, col. 4 with line 62 to col. 5 with line 49 of Kostakis)
Consider claims 9 and 10, as applied to claim 1 above, Yamashita, as modified by Kostakis, discloses the claimed invention above but does not specifically disclose wherein the first power signal is the same as the second power signal as in claim 9, or wherein the at least first inputs are provided on a front surface of a panel on the rack shelf as in claim 10.
Nonetheless, in related art, Martinez Sanchez discloses a similar power supply system comprising an enclosure comprising a plurality of surge protectors (24) mounted in the front section (22), par [0068].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Yamashita, as modified by Kostakis, for the purpose of securely housing the power supply system element for protection.
Consider claim 14, as applied to claim 1 above, Yamashita, as modified by Kostakis, discloses the claimed invention above but does not specifically disclose wherein the first power supply is installed at a first location in a rack, wherein the rack shelf is installed at a second location in the rack below the first location, and wherein the plurality of second power supplies are electrically coupled to the first power supply via a busbar or busbar extension.
Nonetheless, in related art, Martinez Sanchez discloses a similar power supply system comprising an enclosure comprising a plurality of surge protectors (24) stacked in the    front section (22), and an input power line coupled to the power terminal block to couple at least a portion of input power to the at least one surge protector, see claim 31, figure 5A).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Yamashita, as modified by Kostakis, for the purpose of easily transfer the power.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20110133560 A1) in view of Kostakis et al. (US 10812664 B2), and in further view Chamberlain et al. (U.S. PGPub 20160342168 A1).
Consider claim 11, as applied to claim 1 above, Yamashita, as modified by Kostakis, discloses the claimed invention above but does not specifically disclose wherein outputs from each second power supply are provided on a front surface of a panel on the rack shelf.
Nonetheless, in related art, Chamberlain disclose adjusting a voltage level of the DC power signal that is output from the power supply so that the DC power signal at a radio end of the power cable that is remote from the power supply has a substantially constant voltage notwithstanding variation in a current level of the DC power signal that is output from the power supply, see claim 1.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Yamashita, as modified by Kostakis, for the purpose of easily transfer the power.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 
/Junpeng Chen/
Primary Examiner, Art Unit 2645